Citation Nr: 0122588	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-19 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for status post 
residuals of a left ankle fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for chronic pathology 
of the right foot/heel as secondary to service-connected left 
ankle fracture.

3.  Entitlement to service connection for chronic pathology 
of the cervical spine as secondary to service-connected left 
ankle fracture.

4.  Entitlement to service connection for chronic pathology 
of the lumbar spine as secondary to service-connected left 
ankle fracture.

5.  Entitlement to service connection for chronic pathology 
of the left knee as secondary to service-connected left ankle 
fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Cleveland, Ohio, 
Department of Veterans Affairs (VA), Regional Office (RO).  
The veteran timely completed an appeal.

A motion for advancement on the Board's docket was 
subsequently granted.  See
38 C.F.R. § 20.900(c) (2000).

In June 2001, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  A copy of the transcript of that hearing has 
been associated with the veteran's claims folder.




REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on these new statutory and regulatory changes, as well 
as review of the record, it is the opinion of the Board that 
additional development needs to be accomplished before the 
appellant's claim can be considered further.

During the course of his personal hearing before the 
undersigned, the veteran indicated treatment on an ongoing 
basis at the VA Medical Centers in Canton and Cleveland.  VA 
treatment records developed between 1997 and 1999 have been 
associated with the claims folder.  Thus, there appears to be 
additional VA medical records available, and of more recent 
chronology.  The requisition and consideration of all 
available medical and treatment records that are relevant to 
issues on appeal is necessary for the proper adjudication of 
this case.  Moreover, the veteran claims treatment for 
pertinent disability in 1997 at Cleveland (Wade Park) VAMC 
when his left ankle "let go" and he fell.  A notation in 
August 1998 reflects "per Amie-no activity before 
12/19/97".  The RO should ascertain that every reasonable 
attempt has been made to obtain VA medical records pursuant 
to regulation.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Additionally, the Board notes that the veteran alleges, in 
essence, that he manifests right foot/heel, cervical spine, 
lumbar spine and left knee disabilities secondary to his 
service-connected left ankle disorder.  Specifically, he 
alleges that these additional disabilities are proximately 
due to a slip and fall injury secondary to instability of the 
left ankle.  In reviewing the record, the Board observes that 
the veteran has never been afforded VA examination in order 
to determine the most probable etiology of his claimed 
'additional' disabilities.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA and Duty to Assist Regulations for 
VA.  This development does not take the place of the RO's 
responsibility for also ensuring compliance therewith.  
Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for claimed disorders, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including treatment records developed by 
the VA medical facilities in Canton and 
Cleveland should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO is again advised that 
efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

2.  The RO must schedule the veteran for 
VA examination by a board-certified 
specialist in orthopedic disorders, if 
available, who has not previously 
examined the veteran.  The claims folder, 
including a copy of this remand order, 
should be made available for review by 
the examiner in conjunction with the 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The examiner should 
integrate the previous findings and 
diagnoses with the current findings to 
obtain a true picture of the nature and 
severity of the veteran's service-
connected left ankle disorder.  The 
examiner is also specifically requested 
to indicate, to a reasonable degree of 
medical certainty whether it is more 
likely, less likely or as likely as not 
that any present right foot/heel, 
cervical spine, lumbar spine and/or left 
knee disability, is secondary to or 
aggravated by the veteran's service-
connected left ankle disorder.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating and secondary service connection 
claims.  If any of the benefits sought on 
appeal remain denied, the appellant and 
the appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of the 
claims on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




